— Proceeding pursuant to CPLR article 78 to annul respondent’s determination, dated June 13, 1975, which, after a hearing, canceled petitioner’s liquor license. Petition granted, determination annulled, on the law, and charge dismissed, without costs. There was not substantial evidence that petitioner had suffered or permitted a disorderly condition to exist on its premises in violation of subdivision 6 of section 106 of the Alcoholic Beverage Control Law (see Matter of Martin v State Liq. Auth., 49 AD2d 941). Even if we were to hold that there was substantial evidence to support the determination, the penalty of cancellation is shocking to this court’s sense of fairness under the circumstances present in this proceeding. Martuscello, Acting P. J., Cohalan, Christ, Munder and Shapiro, JJ., concur.